Citation Nr: 1514944	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-17 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

 







INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.  The Veteran died in May 2012.  The appellant is the Veteran's daughter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Pension Center in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran died in May 2012.  The appellant's application for non-service connected burial benefits was received in August 2012.

2.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death. 

3.  There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death. 

4.  The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty. 

5.  The Veteran's body was not unclaimed, and the appellant paid all funeral expenses in full. 

6.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.

CONCLUSION OF LAW

The criteria for payment of non-service-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2014); 38 C.F.R. §§ 3.1701-3.1709 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act of 2000 (VCAA), and its implementing regulations, impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Turning to the issue on appeal, the appellant is seeking entitlement to non-service-connected burial benefits.  The Veteran died in May 2012, and he was buried in a non-VA cemetery (instead, in a veteran section of a private cemetery, Pine Haven).  The cost of funeral services for the Veteran totaled $8,8150.

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1704.  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1701-709.  In this case, there is no claim, or any other indication, that the Veteran's death was related to service.
  
Moreover, the Veteran was not in receipt of VA pension benefits at the time of his death, and while he was service connected disabilities for scars and synovitis both were rated as noncompensable.  That is, he was not receiving VA compensation for either disability.  

If a veteran's death is not service connected, a burial allowance may be paid if one of the following conditions is met: (1) the Veteran was in receipt of VA pension or compensation (or, but for the receipt of military retired pay, the Veteran would have been in receipt of compensation) at the time of death; or (2) the Veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the Veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the Veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1704(b). 

Alternatively, a burial allowance may be paid if a veteran dies from non-service-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1704(c), 3.1605. 

An application for non-service-connected burial and funeral expenses must be filed within two years after the burial or cremation of the Veteran's body.  38 U.S.C.A. 
§ 2304; 38 C.F.R. § 3.1703(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1704(f).  Here, the appellant's claim for reimbursement of non-service-connected burial benefits was timely filed in August 2012; however, the Board finds that the criteria for payment of non-service-connected burial benefits under 38 C.F.R. § 3.1704(b) have not been met.  

To begin, the Veteran was not in receipt of VA pension at the time of his death.  This is not in dispute.  The Veteran was also not in receipt of compensation for any service connected disability at the time of his death in May 2012.  The Veteran was service connected for two disabilities, but both were rated as noncompensable.  

The appellant has presented a well-thought and cogent argument that because the Veteran received monthly compensation in the form of health care, home health aid, and assistance toward a program that he attended three times a week, it should be considered that he was receiving compensation.  The Board appreciates the appellant taking the time to submit her arguments, and the Board wishes that the law provided room for interpretation.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Here, the law does not provide room for interpretation or expansion.

For VA purposes, "compensation" and "pension" are terms of art with specific meanings.  Of note, the regulation does not say any veteran with a service connected disability qualifies; rather, the regulation is limited to only those in receipt of compensation suggesting therefore that it is the receipt of a monthly check which is determinative.  Here, the Veteran was not in receipt of a monthly check for either pension or for a compensable service connected disability.

The appellant has argued that, in her opinion, health care coverage to be a form of compensation.  See Statement, July 2013.  The Board understands that VA polices can be confusing.  In this case, however, the law is very clear.  Only compensation or pension benefits, which do not include hospital care, clear this administrative hurdle.  See 38 C.F.R. § 3.1705(b).  Congress has the ability to extend burial benefits to anyone receiving health care through VA, but has not done so.

Further, the evidence does not reflect that there was an original or reopened claim for either benefit pending at the time of his death, nor does the appellant assert that any such claim was pending.  Additionally, the Veteran was not discharged or released from active service for a disability incurred or aggravated in the line of duty.  In addition, the Veteran's body was not held by a State, and the appellant claimed his body.

To be clear, the Board acknowledges and deeply appreciates the Veteran's military service during a period of war, and is sympathetic to the loss the appellant has suffered, as well as to the financial burden imposed on her by the Veteran's burial expenses.  However, entitlement to non-service-connected burial benefits is strictly prefaced on specific statutory and regulatory conditions, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis, and must therefore follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In conclusion, the basic eligibility requirements for non-service-connected benefits have not been met, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

						
ORDER

Entitlement to non-service-connected burial benefits is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


